
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1.1


AMENDED AND RESTATED INDEMNIFICATION AGREEMENT


        THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (the "Agreement")
dated as of January 1, 2004, is made by and between Coldwater Creek Inc., a
Delaware corporation (the "Corporation"), and the undersigned member of the
Board of Directors, officer, employee or agent of the Corporation
("Indemnitee").

        WHEREAS, the Corporation's Amended and Restated Bylaws (as amended, the
"Bylaws") Certificate of Incorporation (the "Certificate") and the Delaware
General Corporation Law (the "DGCL"), under which the Corporation is organized,
empower the Corporation to indemnify its directors, officers, employees and
agents by agreement and to indemnify persons who serve, at the request of the
Corporation, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by the Bylaws and the DGCL are not exclusive;

        WHEREAS, such Bylaws and the DGCL contemplate that contracts, insurance
policies and other financial arrangements may be entered into with respect to
indemnification of directors, officers, employees or agents;

        WHEREAS, the Corporation has purchased and presently maintains a policy
or policies of directors' and officers' liabilities insurance ("D&O Insurance")
covering certain liabilities that may be incurred by the Corporation's directors
and officers in the performance of their services to the Corporation;

        WHEREAS, the general availability of D&O Insurance covering certain
liabilities that may be incurred by the Corporation's directors and officers in
the performance of their services to the Corporation and the applicability,
amendment and enforcement of statutory provisions and provisions of the
Corporation's Amended and Restated Certificate of Incorporation (as amended, the
"Certificate") and Bylaws have raised questions concerning the adequacy and
reliability of the protection afforded directors and officers;

        WHEREAS, the Corporation and Indemnitee have previously entered into an
Indemnification Agreement (the "Prior Agreement"), and the Corporation and
Indemnitee desire to amend and restate the Prior Agreement in its entirety with
this Agreement;

        WHEREAS, it is reasonable, prudent and necessary for the Corporation to
obligate itself contractually to indemnify Indemnitee pursuant to the terms of
this Agreement so that Indemnitee will serve or continue to serve the
Corporation free from undue concern that Indemnitee will not be adequately
protected; and

        WHEREAS, Indemnitee is willing to serve, continue to serve and to take
on additional service for or on behalf of the Corporation on condition that
Indemnitee be so indemnified;

        NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Corporation and Indemnitee do hereby covenant and agree as
follows:

        1.     Definitions. As used in this Agreement,

        (a)   The term "Proceeding" shall include any threatened, pending or
completed action, suit, inquiry or proceeding, whether brought by or in the
right of the Corporation or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was, is or will be
involved as a party, as a witness or otherwise, by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
by reason of any action taken by Indemnitee or of any inaction on Indemnitee's
part while acting as a director, officer, employee or agent or by reason of the
fact that Indemnitee is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise; in each case
whether or not Indemnitee is acting or serving in any such capacity at the

--------------------------------------------------------------------------------

time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement; provided that any such
action, suit or proceeding which is brought by Indemnitee against the
Corporation or directors, officers, employees or agents of the Corporation shall
not be deemed a Proceeding, except (i) with respect to actions or proceedings to
establish or enforce a right to indemnify under this Agreement or any other
agreement or insurance policy or under the Corporation's Certificate or Bylaws
now or hereafter in effect, (ii) in specific cases if the Board of Directors has
approved the initiation or bringing of such Proceeding, or (iii) as otherwise
required under the DGCL, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

        (b)   The term "Expenses" shall include, without limitation, any
judgments, fines and penalties against Indemnitee in connection with a
Proceeding; amounts paid by Indemnitee in settlement of a Proceeding; and all
attorneys' fees and disbursements, accountants' fees, private investigation fees
and disbursements, retainers, court costs, transcript costs, fees of experts,
fees and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements, or expenses, reasonably incurred by or for Indemnitee in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in a Proceeding or
establishing Indemnitee's right of entitlement to indemnification for any of the
foregoing.

        (c)   References to "other enterprise" shall include employee benefit
plans; references to "fines" shall include any excise tax assessed with respect
to any employee benefit plan; references to "serving at the request of the
Corporation" shall include any service as a director, officer, employee,
controlling person, agent or fiduciary of the Corporation which imposes duties
on, or involves services by, such director, officer, employee, controlling
person, agent or fiduciary with respect to an employee benefit plan, its
participants or beneficiaries.

        (d)   The term "substantiating documentation" shall mean copies of bills
or invoices for costs incurred by or for Indemnitee, or copies of court or
agency orders or decrees or settlement agreements, as the case may be,
accompanied by a sworn statement from Indemnitee that such bills, invoices,
court or agency orders or decrees or settlement agreements, represent costs or
liabilities meeting the definition of "Expenses" herein.

        (e)   For purposes of this Agreement, references to the "Corporation"
shall include, in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent, control person, or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, control person, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

        (f)    For purposes of this Agreement a "Change in Control" shall be
deemed to have occurred if (i) any "person" (as such term is used in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), other than Coldwater Creek, a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation, (A) who is or becomes the beneficial owner, directly or indirectly,
of securities of the Corporation representing 10% or more of the combined voting
power of the Corporation's then outstanding Voting Securities, increases his or
her beneficial ownership of such

2

--------------------------------------------------------------------------------

securities by 5% or more over the percentage so owned by such person, or
(B) becomes the "beneficial owner" (as defined in Rule 13d-3 under said Exchange
Act), directly or indirectly, of securities of the Corporation representing more
than 15% of the total voting power represented by the Corporation's then
outstanding Voting Securities (or, in the case of each of Dennis Pence or Ann
Pence, more than 27.5% of such total voting power individually or 55%
collectively), (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the
Corporation and any new director whose election by the Board of Directors or
nomination for election by the Corporation's stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the stockholders of the Corporation approve a merger
or consolidation of the Corporation with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 60% of the total voting power represented by the
Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of (in one transaction
or a series of transactions) all or substantially all of the Corporation's
assets.

        (g)   For purposes of this Agreement, "Independent Legal Counsel" shall
mean an attorney or firm of attorneys, selected in accordance with the
provisions of Section 2(f) hereof, who shall not have otherwise performed
services for the Corporation or any Indemnitee within the last three years
(other than with respect to matters concerning the right of any Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).

        (h)   For purposes of this Agreement, a "Reviewing Party" shall mean any
appropriate person or body consisting of a member or members of the
Corporation's Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to the particular Proceeding for which
Indemnitee are seeking indemnification, or Independent Legal Counsel.

        (i)    For purposes of this Agreement, "Voting Securities" shall mean
any securities of the Corporation that vote generally in the election of
directors.

2.Indemnity of Indemnitee.

        (a)   Agreement to Indemnify. The Corporation hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent authorized or permitted
by law, even if such indemnification is not specifically authorized by the other
provisions of this Agreement, by the Corporation's Certificate or Bylaws now or
hereafter in effect or by statute. In the event of any change after the date of
this Agreement in any applicable law, statute or rule which expands the right of
a Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, controlling person, agent or fiduciary, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its Board of Directors or an officer, employee, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties' rights and obligations hereunder.

        (b)   Additional Indemnification.

        (i)    Subject only to the limitations set forth in Section 2(b)(ii),
the Corporation further agrees to indemnify and hold harmless Indemnitee,
together with Indemnitee's partners, affiliates, employees, employers, agents
and spouse and each person who controls any of them or who may

3

--------------------------------------------------------------------------------

be liable within the meaning of Section 15 of the Securities Act of 1933, as
amended (the "Securities Act"), or Section 20 of the Exchange Act to the fullest
extent permitted by law if Indemnitee was, is, becomes or is threatened to be
made a party to a Proceeding against (A) any and all Expenses, including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, incurred by Indemnitee by reason of (or arising in
part out of) any event or occurrence related to the fact that Indemnitee is or
was a director, officer, employee, controlling person, agent or fiduciary of the
Corporation or any subsidiary of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, employee, controlling person,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity including, without limitation, any and
all losses, claims, damages, expenses and liabilities, joint or several
(including any investigation, legal and other expenses incurred in connection
with, and any amount paid in settlement of, any action, suit, proceeding or any
claim asserted) under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, which relate
directly or indirectly to the registration, purchase, sale or ownership of any
securities of the Corporation or to any fiduciary obligation owed with respect
thereto and (B) otherwise to the fullest extent as may be provided to Indemnitee
by the Corporation under the non-exclusivity provisions of the Corporation's
Bylaws and the DGCL.

        (ii)   Limitations on Additional Indemnity. No indemnity pursuant to
Section 2(b) hereof shall be paid by the Corporation:

        a.     in respect to remuneration paid to Indemnitee if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of law;

        b.     on account of any suit in which judgment is rendered against
Indenmnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of Corporation pursuant to the provisions of
Section16(b) of the Exchange Act or similar provisions of any Federal, state or
local statutory law;

        c.     on account of Indemnitee's conduct which is the subject of an
action, suit or proceeding brought by the Corporation and approved by the
majority of the Board of Directors which alleges willful misappropriation of
corporate assets by Indemnitee, disclosure of material confidential information
in violation of Indemnitee's fiduciary or contractual obligations to Corporation
or any other willful and deliberate breach in bad faith of Indemnitee's duty to
Corporation or its stockholders;

        d.     on account of Indemnitee's conduct which is finally adjudged in a
final decision by a court having jurisdiction in the matter to have been
knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct;

        e.     on account of any action, claim or proceeding (other than a
proceeding referred to in Sections 2(b), (2)(g) or 11 hereof) initiated by the
Indemnitee against the Corporation unless such action, claim or proceeding was
authorized in the specific case by action of the Board of Directors;

        f.      if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful (and, in this respect,
both Corporation and Indemnitee have been advised that the Securities and
Exchange Commission believes that indemnification for liabilities arising under
the Federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication);

4

--------------------------------------------------------------------------------




        g.     subject to Section 2(c), if the Reviewing Party shall have
determined (in a written opinion, in any case in which the Independent Legal
Counsel is involved) that Indemnitee would not be permitted to be indemnified
with respect to a specific matter under applicable law; provided that any such
finding shall not prejudice Indemnitee's right to indemnification with respect
at any other matter; or

        h.     unless Indemnitee acknowledges and agrees that the obligation of
the Corporation to make an advance payment of Expenses to Indemnitee pursuant to
Section 4 (an "Expense Advance") shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines that Indemnitee would
not be permitted to be so indemnified under applicable law, the Corporation
shall be entitled to be reimbursed by Indemnitee (who hereby undertakes and
agrees to reimburse the Corporation) for all such amounts theretofore paid;
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Corporation for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee's obligation to
reimburse the Corporation for any Expense Advance shall be unsecured and no
interest shall be charged by the Corporation in connection with any such amounts
determined to be owed by Indemnitee.

        (c)   Reviewing Party. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board of Directors, and if there has
been such a Change in Control, the Reviewing Party shall be the Independent
Legal Counsel. If there has been no determination by the Reviewing Party or if
the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation seeking an initial determination by
the court or challenging any such determination by the Reviewing Party or any
aspect thereof, including the legal or factual bases therefor, and the
Corporation hereby consents to service of process and to appear in any such
proceeding.

        (d)   Contribution. If the indemnification provided for in this
Section 2 for any reason is held by a court of competent jurisdiction to be
unavailable to an Indemnitee in respect of any losses, claims, damages, expenses
or liabilities referred to therein, then the Corporation, in lieu of
indemnifying Indemnitee thereunder, shall contribute to the amount paid or
payable by Indemnitee as a result of such losses, claims, damages, expenses or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Corporation and Indemnitee, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Corporation and
Indemnitee in connection with the action or inaction which resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations. In connection with the registration of the
Corporation's securities, the relative benefits received by the Corporation and
Indemnitee shall be deemed to be in the same respective proportions that the net
proceeds from the offering (before deducting expenses) received by the
Corporation and the Indemnitee, in each case as set forth in the table on the
cover page of the applicable prospectus, bear to the aggregate public offering
price of the securities so offered. The relative fault of the Corporation and
Indemnitee shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Corporation or Indemnitee and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

5

--------------------------------------------------------------------------------


        The Corporation and Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 2(d) were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. In connection with any registration of the Corporation's
securities, in no event and notwithstanding the other provisions of this
Section 2(d) shall an Indemnitee be required to contribute any amount hereunder
in excess of the lesser of (i) that proportion of the total of such losses,
claims, damages or liabilities indemnified against equal to the proportion of
the total securities sold under such registration statement that is being sold
by Indemnitee or (ii) the proceeds received by Indemnitee from its sale of
securities under such registration statement. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

        (e)   Survival Regardless of Investigation. The indemnification and
contribution provided for herein will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee or any officer,
director, employee, agent or controlling person of Indemnitee.

        (f)    Change in Control. After the date hereof, the Corporation agrees
that if there is a Change in Control of the Corporation then, with respect to
all matters thereafter arising concerning the rights of Indemnitee to payments
of Expenses under this Agreement or any other agreement or under the
Corporation's Certificate or Bylaws as now or hereafter in effect, Independent
Legal Counsel shall be selected by Indemnitee and approved by the Corporation
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Corporation and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law. The Corporation agrees to abide by such opinion and to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all reasonable expenses (including
attorneys' fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

        (g)   Mandatory Payment of Expenses. Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee has been successful on the
merits or otherwise, including, without limitation, the dismissal of an action
without prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 2 or in the defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee in connection therewith.

        (h)   Maintenance of D&O Insurance. The Corporation hereby covenants and
agrees that, so long as the Indemnitee shall continue to serve as a member of
its Board of Directors or an officer, employee, controlling person, agent or
fiduciary of the Corporation and thereafter so long as the Indemnitee shall be
subject to any possible Proceeding by reason of the fact that the Indemnitee was
a member of its Board of Directors or an officer, employee, controlling person,
agent or fiduciary of the Corporation, the Corporation shall promptly maintain
in full force and effect D&O Insurance in reasonable amounts from established
and reputable insurers.

        (i)    Rights and Benefits. In all policies of D&O Insurance, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Corporation's directors, if the Indemnitee is a director; or of
the Corporation's officers, if the Indemnitee is not a director of the
Corporation but is an officer; or of the Corporation's key employees, if the
Indemnitee is not a director or officer of the Corporation.

        (j)    Security/Financial Arrangements. To the extent requested by the
Indemnitee and approved by the Corporation, the Corporation may at any time and
from time to time provide security or other financial arrangements to the
Indemnitee for the Corporation's obligations hereunder through an irrevocable
bank line of credit, funded trust, letter of credit, other collateral or other
financial

6

--------------------------------------------------------------------------------


arrangement. Any such security or other financial arrangement, once provided to
the Indemnitee, may not be revoked or released without the prior written consent
of the Indemnitee.

        3.     Choice of Counsel. If Indemnitee is not an officer of the
Corporation, Indemnitee, together with the other directors who are not officers
of the Corporation (the "Outside Directors"), shall be entitled to employ, and
be reimbursed for the fees and disbursements of, counsel separate from that
chosen by indemnitees who are officers of the Corporation. The principal counsel
for Outside Directors ("Principal Counsel") shall be determined by majority vote
of the Outside Directors, and the principal counsel for the indemnitees who are
not Outside Directors ("Separate Counsel") shall be determined by majority vote
of such indemnitees. The obligation of the Corporation to reimburse Indemnitee
for the fees and disbursements of counsel hereunder shall not extend to the fees
and disbursements of any counsel employed by Indemnitee other than Principal
Counsel or Separate Counsel, as the case may be, provided that (i) Indemnitee
shall have the right to employ Indemnitee's counsel in any such Proceeding at
Indemnitee's expense and (ii) if (A) the employment of counsel by Indemnitee has
been previously authorized by the Corporation, (B) Indemnitee shall have
reasonably concluded with the advice of counsel that there is a substantial
possibility that Principal Counsel or Separate Counsel, as the case may be, will
have a conflict of interest in representing Indemnitee, or (C) the Corporation
shall not continue to retain Principal Counsel or Separate Counsel, as the case
may be, to defend such Proceeding, then the fees and expenses of Indemnitee's
counsel shall be at the expense of the Corporation.

        4.     Advances of Expenses. Expenses (other than judgments, penalties,
fines and amounts paid in settlement) incurred by Indemnitee shall be paid by
the Corporation, in advance of the final disposition of the Proceeding, as soon
as practicable but in any event no later than 10 days after receipt of
Indemnitee's written request accompanied by substantiating documentation and
Indemnitee's undertaking to repay such amount to the extent it is ultimately
determined that Indemnitee is not entitled to indemnification in accordance with
the provisions of this Agreement. No objections based on or involving the
question whether such charges meet the definition of "Expenses," including any
question regarding the reasonableness of such Expenses, shall be grounds for
failure to advance to such Indemnitee, or to reimburse such Indemnitee for, the
amount claimed within such period; and the undertaking of Indemnitee set forth
in Section 2(b)(ii)(h) to repay any such amount to the extent it is ultimately
determined that Indemnitee is not entitled to indemnification shall be deemed to
include an undertaking to repay any such amounts determined not to have met such
definition.

        5.     Right of Indemnitee to Indemnification Upon Application;
Procedure Upon Application. Any indemnification under this Agreement, other than
pursuant to Section 4, shall be made no later than 25 days after receipt by the
Corporation of the written request of Indemnitee, accompanied by substantiating
documentation.

        (a)   Notice/Cooperation by Indemnitee. Indemnitee shall give the
Corporation notice in writing in accordance with Section 14 of this Agreement as
soon as practicable of any Proceeding made against Indemnitee for which
indemnification will or could be sought under this Agreement.

        (b)   No Presumptions; Burden of Proof. For purposes of this Agreement,
the termination of any Proceeding by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the

7

--------------------------------------------------------------------------------


commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
be a defense to Indemnitee's claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief. In connection with any determination by the Reviewing Party or otherwise
as to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Corporation to establish that Indemnitee is not so
entitled.

        (c)   Notice to Insurers. If, at the time of the receipt by the
Corporation of a notice of a Proceeding pursuant to Section 5(a) hereof, the
Corporation has liability insurance in effect which may cover such Proceeding,
the Corporation shall give prompt notice of the commencement of such Proceeding
to the insurers in accordance with the procedures set forth in each of the
Corporation's policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such action, suit, proceeding, inquiry or
investigation in accordance with the terms of such policies.

        6.     Indemnification Hereunder Not Exclusive. The indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Bylaws, the
DGCL, D&O Insurance, any agreement, or otherwise, both as to action in
Indemnitee's official capacity and as to action in another capacity while
holding such office. However, Indemnitee shall reimburse the Corporation for
amounts paid to Indemnitee pursuant to such other rights to the extent such
payments duplicate any payments received pursuant to this Agreement.

        7.     Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Corporation (or is or was serving at
the request of the Corporation as a director, officer, employee, controlling
person, agent or fiduciary of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding by
reason of the fact that Indemnitee was a member of its Board of Directors or an
officer, employee, controlling person, agent or fiduciary of the Corporation or
serving in any other capacity referred to herein.

        8.     Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of Expenses, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses to which Indemnitee is entitled.

        9.     Mutual Acknowledgement. The Corporation and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Corporation from indemnifying its directors, officers,
employees, controlling persons, agents or fiduciaries under this Agreement or
otherwise and that the Securities and Exchange Commission has taken the position
that indemnification is not available for violations of federal securities law.
Indemnitee understands and acknowledges that the Corporation has undertaken or
may be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Corporation's rights under public
policy to indemnify Indemnitee.

        10.   Settlement of Claims. The Corporation shall not be liable to
indemnify indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Corporation's prior written consent. The
Corporation shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee's prior written consent.
Neither the Corporation nor Indemnitee will unreasonably withhold or delay their
consent to any proposed settlement. The Corporation shall not be liable to
indemnify Indemnitee

8

--------------------------------------------------------------------------------




under this Agreement with regard to any judicial award if the Corporation was
not given a reasonable and timely opportunity, at its expense, to participate in
the defense of such action.

        11.   Enforcement. The Corporation expressly confirms and agrees that it
has entered into this Agreement and assumed the obligations imposed on the
Corporation hereby in order to induce Indemnitee to serve as a director,
officer, employee or agent of the Corporation, and acknowledges that Indemnitee
is relying upon this Agreement in continuing as a director, officer, employee or
agent.

        12.   Governing Law; Venue; Binding Effect; Amendment and Termination.

        (a)   This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware.

        (b)   The Corporation and Indemnitee each hereby irrevocably consent to
the jurisdiction of the state and federal courts located in the State of
Washington for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be commenced, prosecuted and continued only in
Spokane, Washington, and each party hereto specifically waives the right to seek
transfer of any action or proceeding out of the designated forum pursuant to 28
U.S.C. Sections 1404 and 1406, any state forum non conveniens statute or the
common law doctrine of forum non conveniens.

        (c)   This Agreement shall be binding upon the Corporation, its
successors and assigns, and shall inure to the benefit of Indemnitee,
Indemnitee's heirs, personal representatives and assigns and to the benefit of
the Corporation, its successors and assigns.

        (d)   No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by the Corporation and
Indemnitee.

        13.   Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable (a) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be in any
way affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable. Each
section of this Agreement is a separate and independent portion of this
Agreement. If the indemnification to which Indemnitee is entitled with respect
to any aspect of any claim varies between two or more sections of this
Agreement, that section providing the most comprehensive indemnification shall
apply.

        14.   Notice. Notice to the Corporation shall be directed to Coldwater
Creek Inc., One Coldwater Creek Drive, Sandpoint, Idaho, 83864, Attention: Chief
Executive Officer. Notice to Indemnitee shall be directed to the address set
forth under Indemnitee's signature hereto. The foregoing addresses may be
changed from time to time by the addressee upon notice to the other parties.
Notice shall be deemed received three days after the date postmarked if sent by
prepaid mail, properly addressed.

        15.   Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile shall be
equally as effective as delivery of a manually executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile also shall deliver a manually executed counterpart of this
Agreement but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

        16.   Attorneys' Fees. In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Corporation to enforce or

9

--------------------------------------------------------------------------------




interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
paid all Expenses incurred by Indemnitee with respect to such action if
Indemnitee is ultimately successful in such action, and shall be entitled to the
advancement of Expenses with respect to such action, unless, as a part of such
action, a court of competent jurisdiction over such action determines that the
material assertions made by Indemnitee as a basis for such action were not made
in good faith or were frivolous. In the event of an action instituted by or in
the name of the Corporation under this Agreement to enforce or interpret any of
the terms of this Agreement, Indemnitee shall be entitled to be paid all
Expenses incurred by Indemnitee in defense of such action (including costs and
expenses incurred with respect to Indemnitee counterclaims and cross-claims made
in such action), and shall be entitled to the advancement of Expenses with
respect to such action, unless, as a part of such action, a court having
jurisdiction over such action determines that the Indemnitee's material defenses
to such action were made in bad faith or were frivolous.

        17.   No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving the Indemnitee any right to be retained
in the employ of the Corporation or any of its subsidiaries.

        18.   Entire Agreement. The Prior Agreement is hereby amended and
restated in its entirety and shall be of no further force and effect. This
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supercedes any prior written or oral
communications, understandings or agreements relating to such subject matter.

        [SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.

    COLDWATER CREEK INC.
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------


INDEMNITEE:
 
 
 

--------------------------------------------------------------------------------

Signature  
 
 

--------------------------------------------------------------------------------

Print Name  
Address:
                 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
Facsimile:
                   

--------------------------------------------------------------------------------

  Telephone:                      

--------------------------------------------------------------------------------

 

11

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
